     Case 4:18-cr-00223-RCC-DTF Document 274 Filed 06/11/19 Page 1 of 1


                                                                  ~ - · FILED                      _ _ LODGED
                                                                  -~:..:.:R::.:::EC::::_EIV::.::,:ED::___,,._==~COPY
 1
 2                                                                            JUN 1 1 2019
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   · United States of America,                         No. CR-18-00223-TUC-RCC(DTF)
10                  Plaintiff,
                                                          STIPULATION OF EXHIBITS
11    V.

12    Scott Daniel Warren,
13                  Defendant.
14
15
16          C::ounsel stipulate the following Government's
                                                      '-
                                                           exhibits were presented to the jury

17   for use during deliberation:

18   4, 4A, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 16A, 17, 17A, 17B, 17C, 18, 19, 20, 21, 22,

19   23,24,25, 34, 35, 36, 37,38,39,40,41,42,42A,43,44,45,46,47, 50, 51, 52, 53, 54,

20   62, 64, 65, 66, 67, 68, 69, 69A, 70, 71, 73, 74, 75, 76, 77, 78, 82, 83, 84, 85, 86, 87,'88, 89,

21   91, 104 andll0.

22
        lo-7 -\9                                                                                                       r
23           Date
                                                          J~
                                                          Government's Counsel Signature
24
25
26
             Date
27
28

             \
